

116 HR 8012 IH: Protecting Children From Experimentation Act of 2020
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8012IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. LaMalfa (for himself, Mr. Norman, Mr. Aderholt, Mr. Spano, Mr. Allen, Mr. King of Iowa, Mr. Steube, Mr. Flores, and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 110 of title 18, United States Code, to prohibit gender reassignment medical interventions on minors, and for other purposes.1.Short titleThis Act may be cited as the Protecting Children From Experimentation Act of 2020.2.Gender reassignment medical interventions on minors prohibitedChapter 110 of title 18, United States Code, is amended—(1)by adding at the end the following: 2260B.Gender reassignment medical interventions on minors(a)In generalWhoever knowingly performs any gender reassignment medical intervention on a minor shall be fined under this title or imprisoned not more than 5 years, or both. (b)Prohibition on prosecution of person on whom intervention is performedNo person on whom the gender reassignment medical intervention under subsection (a) is performed may be arrested or prosecuted for an offense under this section.(c)Civil actionA person on whom a gender reassignment medical intervention is performed under this section may bring a civil action for appropriate relief against each person who performed the gender reassignment medical intervention.(d)DefinitionsIn this section:(1)Gender reassignment medical intervention(A)In generalFor purposes of this chapter, except as provided in subparagraph (B), the term gender reassignment medical intervention means—(i)performing a surgery that sterilizes an individual, including castration, vasectomy, hysterectomy, oophorectomy, metoidioplasty, penectomy, phalloplasty, and vaginoplasty, to change the body of such individual to correspond to a sex that is discordant with biological sex;(ii)performing a mastectomy on an individual for the purpose described in clause (i); or(iii)administering or supplying to an individual medications for the purpose described in clause (i), including—(I)GnRH agonists or other puberty-blocking drugs to stop or delay normal puberty;(II)testosterone or other androgens to biological females at doses that are supraphysiologic to the female sex; or(III)estrogen to biological males at doses that are supraphysiologic to the male sex.(B)ExceptionSubparagraph (A) shall not apply to the following individuals:(i)An individual with external biological sex characteristics that are irresolvably ambiguous, such as those born with 46 XX chromosomes with virilization, 46 XY chromosomes with undervirilization, or having both ovarian and testicular tissue.(ii)An individual with respect to whom a physician has determined through genetic or biochemical testing that the individual does not have normal sex chromosome structure, sex steroid hormone production, or sex steroid hormone action for a biological male or biological female.(2)MinorThe term minor means any person under the age of eighteen years.; and(2)by amending the table of sections for such chapter by adding at the end the following:2260B. Gender reassignment medical interventions on minors..